                    2:20-mj-07061-EIL # 1                     Page 1 of 26                                                             E-FILED
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electron ic Means
                                                                                                             Monday, 06 April, 2020 11:45:17 AM
                                                                                                                  Clerk, U.S. District Court, ILCD
                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                           Central District oflllinois
                 In the Matter of the Search of
         (Briefly describe 1he propero, ro be searched                        )
          or idemify the person by name and address)


   Information associated with the Facebook User ID
    100003008396377 (Philly Mills) more particularly
                                                                              ~
                                                                              )
                                                                                             Case   o. 20-MJ-·7061



              described on Attachment A
                                                                              )

    APPLICATION FOR AW ARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property idemify the person or describe the
property 10 be searched and give its locarion):
  Information associated with the Facebook User ID 100003008396377 (Philly Mills) more particularly described on
  Attachment A, wh ich is attached hereto and incorported herein by reference,
located in the         Central         District of             Illinois           there is now concealed (ide111ify the
person or describe 1he property 10 be seized):
 See Attachment B


          The basis forthe search under Fed. R. Crim. P. 41(c) is (checkoneor more) :
                   ff evi dence ofa crime·
                   ff contraband fruits of crime, or other items illegally possessed;
                   ~ property designed for use intended for use, or used in committing a crime·
                   0 a person to be arrested or a person who is unlawfully restrained.

          The earch is related to a v iolation of:
             Code Section                                                                Offense Descriplion
        18 U.S .C. 1344                           Bank fraud
        18 u.s.c. 1343                            Wire fraud

         The application is based on these facts:
        See Affidavit of FDIC Special Agent Jason P. Lebeau.


           flf    Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30days: _ _ _ _ _ ) is requested under
             18 U .S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                     s/Jason P. Lebeau
                                                                                                       Applicanl 's signature

                                                                                              Jason P. Lebeau , Special Agent, FDIC
                                                                                                       Primed name and litle

Attested to by the applicant in accordance with the requirements offed. R. Crim . P. 4.1 by
            electronic mail and telephone             (:,pecify reliable elec1ronic means) . s/Eric I.                Long

Date:
                  April 6, 2020                                                                       {_
                                                                                                           Judge 's signature
                            Monticello, IL                                                     Eric I. Long, U.S. Magistrate Judge
City and state :
                     --------------                                                                    Primed name and title
            2:20-mj-07061-EIL # 1   Page 2 of 26



                                       AFFIDAVIT

       I, JASON P. LEBEAU, being duly sworn on oath, depose and state as follows:

                                    INTRODUCTION

       1.      I am a Special Agent with the Federal Deposit Insurance Corporation-

Office of Inspector General (FDIC-OIG). I have been a Special Agent with FDIC-OIG

from April 2014 until present, where my responsibilities include the investigations of

various financial crimes of Title 18 of the United States Code, such as violations of bank

fraud, wire fraud, mail fraud, and similar offenses. Prior to this employment, I was a

Special Agent with IRS-Criminal Investigation from October 2001 until April 2014,

where my responsibilities also included the investigation of financial crimes, such as

criminal violations of the Internal Revenue Code, Title 26, United States Code

(violations of tax law), Title 31, United States Code (violations of currency reporting

requirements), and related offenses of Title 18, United States Code (including money

laundering violations). Throughout my career as a Special Agent, I have participated in

numerous federal investigations involving bank fraud violations, wire fraud violations,

financial reporting fraud violations, money laundering violations, and tax violations.

       2.       I am a Certified Public Accountant (CPA), a Certified Fraud Examiner

(CFE), and a Certified Anti-Money Laundering Specialist (CAMS). Prior to becoming a

Special Agent, I received a bachelor’s degree in accounting in May 2001 and then briefly

worked for a large public accounting firm in Chicago, Illinois. Subsequently, I received

law enforcement training at the Federal Law Enforcement Training Center in Glynco,




                                             1
            2:20-mj-07061-EIL # 1    Page 3 of 26



Georgia, graduating in December 2001 from the Criminal Investigator Training

Program and graduating in March 2002 from the Special Agent Basic Training Program.

       3.       I am a law enforcement officer of the United States within the meaning of

18 U.S.C. § 2510(7), in that I am empowered by law to conduct investigations of, and to

make arrests for, federal felony offenses. Here, I am one of the case agents investigating

the alleged bank fraud and wire fraud committed by Lovette Namatinga (hereinafter

“Namatinga”) in connection with funds fraudulently obtained from various businesses

as set forth in detail below. A federal grand jury in the Central District of Illinois

indicted Namatinga for these offenses on October 1, 2019.

       4.       This affidavit is made in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at a premises

owned, maintained, controlled, or operated by Facebook, Inc., a social networking

company headquartered in Menlo Park, California. The information to be searched is

described in the following paragraphs and in Attachment A. This affidavit is made in

support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)

and 2703(c)(1)(A) to require Facebook to disclose to the government records and other

information in its possession pertaining to the subscriber or customer associated with

the user ID. The search is for evidence and instrumentalities, which are described

further in Attachment B, concerning Namatinga’s bank fraud in violation of 18 U.S.C. §

1344 and wire fraud in violation of 18 U.S.C. § 1343.

       5.       The statements contained in this affidavit are based, in part, on my own

investigation, as well as on information provided to me by other law enforcement

                                              2
            2:20-mj-07061-EIL # 1   Page 4 of 26



officers, on information provided by other witnesses, and on my own experience,

training, and background as a Special Agent with both the Internal Revenue Service-

Criminal Investigation and the Federal Deposit Insurance Corporation-Office of

Inspector General. This affidavit is intended to show only that there is sufficient

probable cause for the requested warrant and does not set forth all of my knowledge, or

the knowledge of others, about this matter.

                               FACTUAL BACKGROUND

I.     Namatinga’s Immigration and Employment

       6.       On or about June 22, 2012, Namatinga, a Cameroonian citizen, came to the

United States on a Diversity Immigration Visa. Once immigrated to the United States, it

is unknown how Namatinga was employed in the early years. From 2016 until his

arrest in October 2019, the Maryland Department of Labor reported that Namatinga

was employed at Fawema Enterprises, a company that serves individuals with

disabilities. Since 2018, the Maryland Department of Labor also reported that

Namatinga was employed at L.I.F.E., Inc., a non-profit agency dedicated to helping

adults with special needs. In addition, from 2016 until 2018, the Maryland Department

of Labor reports that Namatinga worked at Dominion Resource Center, a non-profit

agency that provides opportunities for seniors and the mentally impaired.

II.    Namatinga’s Fraudulent Bank Activity Through Keiko San Products

       A.       Keiko San Products Bank Accounts

       7.       On or about October 27, 2018, Namatinga opened a business checking

account, with account number 3619691326, in the name of Keiko San Products

                                              3
           2:20-mj-07061-EIL # 1   Page 5 of 26



Alimenticious, LLC (Keiko), at a Wells Fargo Bank branch in Owings Mills, MD.

According to the signature card, Keiko is located at 130 Persimmon Circle,

Reisterstown, MD, and is purportedly owned by Namatinga and Abigail Dzanni

(Dzanni). According to the Maryland Department of Assessments & Taxation,

Namatinga is the registered agent of Keiko. The business industry of Keiko, as

described on the Wells Fargo signature card, is food production and car services.

      8.       On October 7, 2019, a group of FDIC-OIG agents and I executed a series of

search warrants, including at 130 Persimmon Circle, Reistertown, MD—Keiko’s

registered business address. The premises was not a business address, but rather the

residence of individuals who do not know Namatinga.

      9.       On or about September 10, 2018, approximately one month prior to the

opening of the Wells Fargo account, account number 1000245828461 was opened in the

name of Keiko at a SunTrust Bank branch in Owings Mills, MD. According to the

SunTrust Bank records, the Keiko mailing address is 25 Enchanted Hills Rd, Apt. 1,

Owings Mills, MD (differing from the address shown on the Wells Fargo records).

SunTrust Bank records initially indicated that the owner, and only person listed on the

initial signature card, was Sheriff A. Sofo (Sofo). On or about March 26, 2019, however,

Namatinga was added as an authorized signer on the account, while Sofo remained the

sole owner.

      B.       Attempted Fraudulent Transfer Through Fidelity Investments

      10.      On or about November 29, 2018, a male contacted Fidelity Investments

and purported to be a Fidelity customer. The caller was able to answer a series of

                                            4
           2:20-mj-07061-EIL # 1     Page 6 of 26



knowledge-based questions and ultimately requested a disbursement of $28,500 from

the Fidelity customer’s account. The caller requested that Fidelity send the check to

Keiko and provided an address of 10913 Huntcliff Drive, Apt. 9, Owings Mills, MD 1.

The check was issued, subsequently endorsed by what appears to be Namatinga’s

signature, and on or about December 4, 2018, was deposited into the Keiko bank

account at SunTrust Bank (8461). Fidelity eventually realized the transfer request was

not conducted by the true customer and was able to stop payment on this check, even

though the check had already been deposited into the Keiko account at SunTrust Bank

(8461). I interviewed the true Fidelity customer and he confirmed that he did not

authorize the transfer in question. Neither Fidelity nor SunTrust Bank suffered a loss

due to this transaction.

       C.      Fraudulent Transfers Through Municipal Trust and Savings Bank

       11.     On or about February 26, 2019, Municipal Trust and Savings Bank

(MTSB), which is located within the Central District of Illinois, received a series of

emails from an individual who purported to be the secretary of one of their loan

customers. The series of emails requested that MTSB mail a check in the amount of

$37,650.40 to Keiko at 10913 Huntcliff Drive, Apt. 9, Owings Mills MD, which was also

Namatinga’s home address. The funds were drawn from the MTSB customer’s line of

credit and the check was mailed as requested. On or about February 27, 2019, this check

was deposited into the aforementioned Keiko account at Wells Fargo (1326) and the



       1  On October 7, 2019 agents conducted a search warrant of this address and determined
it to be the residence of Namatinga and Dzanni.

                                              5
        2:20-mj-07061-EIL # 1      Page 7 of 26



check appears to be endorsed by Namatinga. Wells Fargo video footage shows this

transaction was conducted by an individual who appears to be Namatinga. On or about

March 4, 2019, and March 7, 2019, funds in the amount of $2,000 and $1,000,

respectively, were transferred from the Keiko account to a Wells Fargo checking

account in the name of Namatinga (0993). On or about March 8, 2019, a withdrawal of

$32,500 was made from the Keiko account at Wells Fargo (1326) and a corresponding

Currency Transaction Report (CTR) confirms the withdrawal was made in cash. Wells

Fargo video footage shows this transaction was conducted by an individual who

appears to be Namatinga.

      12.    On or about March 11, 2019, MTSB received a second series of emails from

an individual who again purported to be the secretary of the same loan customer. This

time, the emails requested that MTSB mail another check in the amount of $41,200.40 to

Keiko. The funds were drawn from the MTSB customer’s line of credit and the check

was mailed to 10913 Huntcliff Drive, Apt. 9, Owings Mills MD. On or about March 13,

2019, this check was deposited into the Keiko account at Wells Fargo (1326) and the

check appears to be endorsed by Namatinga. Wells Fargo video footage shows this

transaction was conducted by an individual who appears to be Namatinga. On that

same day, according to Immigration and Customs Enforcement (ICE) records,

Namatinga flew to Germany (five days after withdrawing $32,500 in cash from the

Keiko account at Wells Fargo as described in Paragraph 11). Namatinga subsequently

traveled to Lagos, Nigeria, where it appears that he stayed until his return to the United

States on or about March 22, 2019. While Namatinga was apparently in Nigeria, ATM

                                            6
        2:20-mj-07061-EIL # 1      Page 8 of 26



transactions were conducted through the Wells Fargo Keiko account (1326) at locations

in Lagos, Nigeria. While Namatinga was outside the United States, an online

transaction also was conducted on or about March 15, 2019, transferring $4,000 from the

Keiko account at Wells Fargo (1326) to Namatinga’s personal savings account at Wells

Fargo (9263). In addition to traveling back to the United States on or about March 22,

2019, an online transaction of $36,000 was conducted on or about that same day,

transferring funds from the Keiko account at Wells Fargo (1326) to Namatinga’s

personal Wells Fargo checking account (0993).

      13.    On or about March 23, 2019, approximately one day after returning to the

United States and approximately one day after conducting the $36,000 transfer from the

Keiko account to his personal checking account (0993), Wells Fargo records show two

withdrawals from the checking account (0993) were conducted at two separate Wells

Fargo branches in the amounts of $20,000 and $15,000. These withdrawals occurred at

approximately 9:44 a.m. and approximately 10:16 a.m. A corresponding Currency

Transaction Report (CTR) confirms that these transactions were both cash withdrawals.

Wells Fargo video footage shows these transactions were conducted by an individual

who appears to be Namatinga. The video footage also shows what appears to be

Namatinga wearing a backpack during the second withdrawal. On or about March 25,

2019, an online transaction was conducted transferring $3,000 from Namatinga’s

personal checking account at Wells Fargo (0993) to his personal savings account at

Wells Fargo (9263).



                                            7
           2:20-mj-07061-EIL # 1      Page 9 of 26



       14.      On or about March 25, 2019, MTSB received a third series of emails from

an individual who again purported to be the secretary of the same loan customer. This

time, the emails requested that MTSB mail a check in the amount of $40,506.70 to the

same Keiko address. The funds were drawn from the MTSB customer’s line of credit

and the check was mailed. On or about March 26, 2019 the check, this time endorsed by

what appears to be Sofo’s signature, was deposited into the Keiko account at SunTrust

Bank (8461). On or about that same day, as previously mentioned, Namatinga was

added to the Keiko account at SunTrust Bank as an authorized signer. Numerous cash

withdrawals were conducted from this account following the deposit of this MTSB

check, as shown below 2:

       x     On or about April 1, 2019: $500 (ATM)

       x     On or about April 1, 2019: $500 (ATM)

       x     On or about April 3, 2019: $8,000 (Signature appears to be that of Sofo)

       x     On or about April 3, 2019: $5,000 (Signature appears to be that of Sofo)

       x     On or about April 4, 2019: $500 (ATM)

       x     On or about April 4, 2019: $500 (ATM)

       x     On or about April 4, 2019: $10,000 (Signature appears to be that of Sofo)

       x     On or about April 4, 2019: $5,000 (Signature appears to be that of Sofo)




       2 It should be noted that in addition to the MTSB deposit of $40,506.70 on March 25,
2019, a deposit of $17,000 was deposited into the account on April 15, 2019, for a purported
vehicle sale (according to the check’s memo line). The check was drawn on a Discover account.
The true owner of this Discover account was interviewed on February 20, 2020 and confirmed
that she was a victim of theft.

                                              8
          2:20-mj-07061-EIL # 1      Page 10 of 26



      x     On or about April 5, 2019: $500 (ATM)

      x     On or about April 5, 2019: $500 (ATM)

      x     On or about April 5, 2019: $6,500 (Signature appears to be that of Sofo)

      x     On or about April 8, 2019: $500 (ATM)

      x     On or about April 8, 2019: $500 (ATM)

      x     On or about April 17, 2019: $700 (Signature appears to be that of Namatinga)

      x     On or about April 18, 2019: $1,000 (Signature appears to be that of

            Namatinga)

      x     On or about April 22, 2019: $2,000 (Signature appears to be that of

            Namatinga)

      x     On or about April 23, 2019: $10,000 (Signature appears to be that of

            Namatinga)

      x     On or about April 23, 2019: $4,000 (Signature appears to be that of

            Namatinga)

      x     On or about April 23, 2019: $500 (ATM)

      x     On or about April 23, 2019: $300 (ATM)

      15.      On or about April 8, 2019, MTSB received a fourth series of emails from an

individual who again purported to be the secretary of the same loan customer. This

time, the emails asked for an update on the remaining balance within the customer’s

line of credit and requested that MTSB mail a check in the amount of $21,650.70 to the

same Keiko address, which is Namatinga’s home address. The funds were drawn from

the MTSB customer’s line of credit and the check was mailed. On or about April 9, 2019,
                                             9
            2:20-mj-07061-EIL # 1        Page 11 of 26



the check was deposited into the Keiko account at Wells Fargo (1326) and the check

appears to be endorsed by Namatinga. Wells Fargo video footage on April 9, 2019,

shows this deposit was conducted through the Wells Fargo drive-through lane by

someone in a dark colored Toyota Corolla. On or about April 12, 2019, funds in the

amount of $3,000 were transferred from the Keiko account at Wells Fargo (1326) to an

individual Wells Fargo savings account in the name of Namatinga (9263). On or about

April 18, 2019, Wells Fargo records indicate that a withdrawal in the amount of $10,000

was conducted from the Keiko account at Wells Fargo (1326). Wells Fargo video footage

shows this transaction was conducted by an individual who appears to be Namatinga.

        16.     On or about April 18, 2019, after MTSB realized that their customer had

not made any of the draw requests described in Paragraphs 11 through 15 and

recognized that it and the customer were victims of fraud 3; MTSB placed a “stop

payment” on the final check issued. MTSB reports a loss of approximately $141,000 and

Wells Fargo reports a loss of approximately $14,000 as a result of these fraudulent

transfers.

        D.      Fraudulent Transfers Through Anytickets.com

        17.     Unrelated to the transactions discussed above, on or about January 16,

2019, an entity entitled Events BSB Company, LLC (d/b/a Anytickets.com), located in

Houston, Texas, received an email similar to the emails received by MTSB. The email



        3
         This investigation confirmed that neither the MTSB loan customer nor his secretary sent the
emails requesting the loan advances. The MTSB loan customer operates a realty company in Santa
Monica, California.


                                                   10
              2:20-mj-07061-EIL # 1   Page 12 of 26



requested that the Anytickets.com Controller wire $23,955 to a JP Morgan Chase

account in the name of Aida Knowles (Knowles). The funds were wired to the named

account before it was realized that the email was fraudulent. On or about that same day,

a cashier’s check drawn from Knowles’ JP Morgan Chase account was drafted in the

amount of $16,768.50. On or about January 18, 2019, this check was deposited into the

Keiko account at Wells Fargo (1326). According to police reports filed by

Anytickets.com, the customer has suffered a loss of the entire $23,955 due to this fraud4.

          E.      Summary of Namatinga’s Fraudulent Activity

          18.     From the October 2018 inception of the Keiko account at Wells Fargo

(1326) until the final fraudulent deposit transacted in April 2019, approximately

$158,077 was deposited into the Keiko account owned by Namatinga. Approximately

$117,270 (or approximately 75 percent) of the total deposits were derived from

fraudulent activity. Approximately $28,611 (or approximately 18 percent) of the total

deposits consisted of cash deposits. 5 Based on these facts, as well as my training and

experience, it does not appear that normal business transactions were conducted

through this business checking account, rather it primarily was used by Namatinga to

process fraudulently obtained proceeds.


        Anytickets.com also reported a loss of $98,550 regarding a similar fraudulent email
          4

requesting a transfer to an entity called Huanyu Fu Trading Co. Limited in Hong Kong.

      5According to Weis Market, a supermarket that offers money wire services, Namatinga
conducted approximately 18 wire transfers totaling approximately $8,595.72 to various
individuals located in Ghana and Cameroon between August 25, 2018, and December 1, 2018.
According to Money Gram, he also conducted approximately 48 wire transfers totaling
approximately $8,034 to various individuals located in Cameroon, Thailand, and Italy between
January 2, 2017 and May 22, 2017.

                                              11
           2:20-mj-07061-EIL # 1      Page 13 of 26



          19.   On October 1, 2019, a federal grand jury in Springfield, Illinois indicted

Namatinga for four counts of bank fraud, in violation of 18 U.S.C. § 1344, and four

counts of wire fraud, in violation of 18 U.S.C. § 1343, and a warrant was issued for his

arrest.

          20.   On October 7, 2019, following his arrest, I conducted an in custody

interview of Namatinga at Dulles International Airport. The interview was recorded

and at the start of the interview Namatinga was read his In-Custody Statement of

Rights, commonly referred to as Miranda Warnings. During the interview, Namatinga

claimed to have a Facebook account that he had closed sometime prior to the interview,

which he purportedly used to conduct a car business through “OfferUp.”

          21.   Specifically, when asked about the February 26, 2019, MTSB check,

Namatinga claimed that he received it in the mail from a guy, named “Johnson”.

Namatinga stated that he met Johnson online and that Johnson was in need of a car.

Namatinga further stated that he did not supply Johnson a car, rather he was only

“cashing it out” to supply it to the person. I believe when Namatinga made this

statement, he was claiming that he cashed the check mailed to him by Johnson and

provided the cash to a person other than Johnson. Namatinga further claimed to have

met and communicated with Johnson via Facebook. Namatinga stated that he asked

Johnson about the checks he was receiving in the name of the customer. According to

Namatinga, Johnson indicated that the money came from a bank loan. Namatinga

explained that in exchange for cashing these checks, he was allowed to keep a portion of

the funds.

                                              12
         2:20-mj-07061-EIL # 1      Page 14 of 26



       22.    Even though Namatinga claims to have closed his Facebook account

sometime prior to the aforementioned interview, the account appears to have activity

on October 7, 2019. Pursuant to a search warrant issued by the District of Maryland on

October 7, 2019, I was able to search Namatinga’s iPhone. This search located activity

occurring within Namatinga’s Facebook account on October 7, 2019, which is the same

day he was interviewed and ultimately arrested.

       23.    Within the iPhone seized pursuant to the warrant issued out of the District

of Maryland, there are approximately 182 Facebook Messenger Chats. On each of these

chats, one of the people communicating always is Philly Mills. In other words, there are

various other non-constant individuals communicating with Philly Mills. Though

Philly Mills’ account has no photograph, based on my training and experience, I believe

that the constant person (Philly Mills) in each of these chats is the user of the phone, or

in this case Namatinga. By opening the chat strings, I could see that the Facebook User

ID associated with Philly Mills was 100003008396377.

       24.    Beginning on or about August 4, 2018, there is a Facebook Messenger Chat

string contained within the iPhone between Juliet Bassey and Philly Mills. In one

particular chat beginning on or about October 30, 2018, in response to Juliet Bassey

providing the name “JULIANA BEA ESAW,” the person identified as Philly Mills

writes, “Tracking number: 006-172-137, amount: 15000frs, name: Lovette namatinga.

Western union.” Philly Mills then sends another message stating, “Go to any express

union to pick up”. The iPhone also contains a Facebook Messenger Chat string

beginning on or about September 23, 2019, between Vanessa Ateshu and Philly Mills.

                                             13
         2:20-mj-07061-EIL # 1       Page 15 of 26



In response to Vanessa Ateshu asking “Who is this?” Philly Mills replies, “Wow, U

don’t even remember me rite… loll.” Philly Mills then sends another message stating,

“Well, this is Lovette.”

       25.      Based on the foregoing, your affiant alleges there is probable cause to

believe that Namatinga has committed violations of Bank Fraud, in violation of Title 18,

United States Code, Section 1344 and violations of Wire Fraud, in violation of Title 18,

United States Code, Section 1343. Further, though no Facebook messages from

“Johnson” were visible on Namatinga’s iPhone, your affiant alleges based on statements

made in Namatinga’s in-custody interview that there is probable cause to believe that

Namatinga’s Facebook account was used to communicate about the fraud with co-

conspirators.

                                      APPLICATION

       26.      Facebook owns and operates a free-access social networking website of

the same name that can be accessed at http://www.facebook.com. Facebook allows its

users to establish accounts with Facebook, and users can then use their accounts to

share written news, photographs, videos, and other information with other Facebook

users, and sometimes with the general public.

       27.      Facebook asks users to provide basic contact and personal identifying

information to Facebook, either during the registration process or thereafter. This

information may include the user’s full name, birth date, gender, contact e-mail

addresses, Facebook passwords, Facebook security questions and answers (for

password retrieval), physical address (including city, state, and zip code), telephone

                                              14
        2:20-mj-07061-EIL # 1       Page 16 of 26



numbers, screen names, websites, and other personal identifiers. Facebook also assigns

a user identification number to each account.

       28.    Facebook users may join one or more groups or networks to connect and

interact with other users who are members of the same group or network. Facebook

assigns a group identification number to each group. A Facebook user can also connect

directly with individual Facebook users by sending each user a “Friend Request.” If the

recipient of a “Friend Request” accepts the request, then the two users will become

“Friends” for purposes of Facebook and can exchange communications or view

information about each other. Each Facebook user’s account includes a list of that user’s

“Friends” and a “News Feed,” which highlights information about the user’s “Friends,”

such as profile changes, upcoming events, and birthdays.

       29.    Facebook users can select different levels of privacy for the

communications and information associated with their Facebook accounts. By adjusting

these privacy settings, a Facebook user can make information available only to himself

or herself, to particular Facebook users, or to anyone with access to the Internet,

including people who are not Facebook users. A Facebook user can also create “lists” of

Facebook friends to facilitate the application of these privacy settings. Facebook

accounts also include other account settings that users can adjust to control, for

example, the types of notifications they receive from Facebook.

       30.    Facebook users can create profiles that include photographs, lists of

personal interests, and other information. Facebook users can also post “status” updates

about their whereabouts and actions, as well as links to videos, photographs, articles,

                                            15
         2:20-mj-07061-EIL # 1       Page 17 of 26



and other items available elsewhere on the Internet. Facebook users can also post

information about upcoming “events,” such as social occasions, by listing the event’s

time, location, host, and guest list. In addition, Facebook users can “check in” to

particular locations or add their geographic locations to their Facebook posts, thereby

revealing their geographic locations at particular dates and times. A particular user’s

profile page also includes a “Wall,” which is a space where the user and his or her

“Friends” can post messages, attachments, and links that will typically be visible to

anyone who can view the user’s profile.

       31.    Facebook allows users to upload photos and videos, which may include

any metadata such as location that the user transmitted when s/he uploaded the photo

or video. It also provides users the ability to “tag” (i.e., label) other Facebook users in a

photo or video. When a user is tagged in a photo or video, he or she receives a

notification of the tag and a link to see the photo or video. For Facebook’s purposes, the

photos and videos associated with a user’s account will include all photos and videos

uploaded by that user that have not been deleted, as well as all photos and videos

uploaded by any user that have that user tagged in them.

       32.    Facebook users can exchange private messages on Facebook with other

users. These messages, which are similar to e-mail messages, are sent to the recipient’s

“Inbox” on Facebook, which also stores copies of messages sent by the recipient, as well

as other information. Facebook users can also post comments on the Facebook profiles

of other users or on their own profiles; such comments are typically associated with a

specific posting or item on the profile. In addition, Facebook has a Chat feature that

                                              16
        2:20-mj-07061-EIL # 1       Page 18 of 26



allows users to send and receive instant messages through Facebook. These chat

communications are stored in the chat history for the account. Facebook also has a

Video Calling feature, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.

       33.    If a Facebook user does not want to interact with another user on

Facebook, the first user can “block” the second user from seeing his or her account.

       34.    Facebook has a “like” feature that allows users to give positive feedback

or connect to particular pages. Facebook users can “like” Facebook posts or updates, as

well as webpages or content on third-party (i.e., non-Facebook) websites. Facebook

users can also become “fans” of particular Facebook pages.

       35.    Facebook has a search function that enables its users to search Facebook

for keywords, usernames, or pages, among other things.

       36.    Each Facebook account has an activity log, which is a list of the user’s

posts and other Facebook activities from the inception of the account to the present. The

activity log includes stories and photos that the user has been tagged in, as well as

connections made through the account, such as “liking” a Facebook page or adding

someone as a friend. The activity log is visible to the user but cannot be viewed by

people who visit the user’s Facebook page.

       37.    Facebook Notes is a blogging feature available to Facebook users, and it

enables users to write and post notes or personal web logs (“blogs”), or to import their

blogs from other services, such as Xanga, LiveJournal, and Blogger.



                                              17
        2:20-mj-07061-EIL # 1       Page 19 of 26



       38.     The Facebook Gifts feature allows users to send virtual “gifts” to their

friends that appear as icons on the recipient’s profile page. Gifts cost money to

purchase, and a personalized message can be attached to each gift. Facebook users can

also send each other “pokes,” which are free and simply result in a notification to the

recipient that he or she has been “poked” by the sender.

       39.     Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the

Marketplace.

       40.     In addition to the applications described above, Facebook also provides its

users with access to thousands of other applications (“apps”) on the Facebook platform.

When a Facebook user accesses or uses one of these applications, an update about that

the user’s access or use of that application may appear on the user’s profile page.

       41.     Some Facebook pages are affiliated with groups of users, rather than one

individual user. Membership in the group is monitored and regulated by the

administrator or head of the group, who can invite new members and reject or accept

requests by users to enter. Facebook can identify all users who are currently registered

to a particular group and can identify the administrator and/or creator of the group.

Facebook uses the term “Group Contact Info” to describe the contact information for

the group’s creator and/or administrator, as well as a PDF of the current status of the

group profile page.

       42.     Facebook uses the term “Neoprint” to describe an expanded view of a

given user profile. The “Neoprint” for a given user can include the following

                                             18
           2:20-mj-07061-EIL # 1     Page 20 of 26



information from the user’s profile: profile contact information; News Feed

information; status updates; links to videos, photographs, articles, and other items;

Notes; Wall postings; friend lists, including the friends’ Facebook user identification

numbers; groups and networks of which the user is a member, including the groups’

Facebook group identification numbers; future and past event postings; rejected

“Friend” requests; comments; gifts; pokes; tags; and information about the user’s access

and use of Facebook applications.

          43.   Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or

IP address on Facebook, including information about the type of action, the date and

time of the action, and the user ID and IP address associated with the action. For

example, if a user views a Facebook profile, that user’s IP log would reflect the fact that

the user viewed the profile, and would show when and from what IP address the user

did so.

          44.   Social networking providers like Facebook typically retain additional

information about their users’ accounts, such as information about the length of service

(including start date), the types of service utilized, and the means and source of any

payments associated with the service (including any credit card or bank account

number). In some cases, Facebook users may communicate directly with Facebook

about issues relating to their accounts, such as technical problems, billing inquiries, or

complaints from other users. Social networking providers like Facebook typically retain

records about such communications, including records of contacts between the user and

                                              19
        2:20-mj-07061-EIL # 1       Page 21 of 26



the provider’s support services, as well as records of any actions taken by the provider

or user as a result of the communications.

       45.    As explained herein, information stored in connection with a Facebook

account may provide crucial evidence of the “who, what, why, when, where, and how”

of the criminal conduct under investigation, thus enabling the United States to establish

and prove each element or alternatively, to exclude the innocent from further suspicion.

In my training and experience, a Facebook user’s “Neoprint,” IP log, stored electronic

communications, and other data retained by Facebook, can indicate who has used or

controlled the Facebook account. This “user attribution” evidence is analogous to the

search for “indicia of occupancy” while executing a search warrant at a residence. For

example, profile contact information, private messaging logs, status updates, and

tagged photos (and the data associated with the foregoing, such as date and time) may

be evidence of who used or controlled the Facebook account at a relevant time. Further,

Facebook account activity can show how and when the account was accessed or used.

For example, as described herein, Facebook logs the Internet Protocol (IP) addresses

from which users access their accounts along with the time and date. By determining

the physical location associated with the logged IP addresses, investigators can

understand the chronological and geographic context of the account access and use

relating to the crime under investigation. Such information allows investigators to

understand the geographic and chronological context of Facebook access, use, and

events relating to the crime under investigation. Additionally, Facebook builds geo-

location into some of its services. Geo-location allows, for example, users to “tag” their

                                             20
        2:20-mj-07061-EIL # 1       Page 22 of 26



location in posts and Facebook “friends” to locate each other. This geographic and

timeline information may tend to either inculpate or exculpate the Facebook account

owner. Last, Facebook account activity may provide relevant insight into the Facebook

account owner’s state of mind as it relates to the offense under investigation. For

example, information on the Facebook account may indicate the owner’s motive and

intent to commit a crime (e.g., information indicating a plan to commit a crime), or

consciousness of guilt (e.g., deleting account information in an effort to conceal

evidence from law enforcement).

       46.    Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information

concerning subscribers and their use of Facebook, such as account access information,

transaction information, and other account information.

       47.    I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

the warrant to require Facebook to disclose to the government copies of the records and

other information (including the content of communications) particularly described in

Attachment B.

       48.    Based on the foregoing, I believe there is probable cause that within

Facebook records, as more particularly described in Attachment A, which is attached

hereto and specifically incorporated herein by reference, are items that constitute

evidence of the commission of an offense in violation of Title 18, United States Code,

Section 1344 (bank fraud) and Title 18, United States Code, Section 134 (wire fraud), that

                                            21
      2:20-mj-07061-EIL # 1         Page 23 of 26




are contraband and/ or fruits of crime, and that are intended for use or have been used

as the means of committing a criminal offense, will be found. Those items are more

specifically described in Attachments A, which is attached hereto and specifically

incorporated herein by reference.

       49.    Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer

is not required for the service or execution of this warrant.

       FURTHER AFFIANT SAYETH NOT.


                                                  s/Jason P. Lebeau

                                                 i(SON P. LEBEAU
                                                 Special Agent, Federal Deposit
                                                 Insurance Corporation - Office of
                                                 Inspector General




      Attested to by the affiant in accordance with the requirements of Fed. R. Crim. P.
                                          6thday of _ __
4.1 by electronic mail and telephone on _ _             April_ __, 2020.
                                                      s/Eric I. Long

                                                 ERIC I. LeNG c7      o/
                                                 United States Magistrate Judge




                                            22
        2:20-mj-07061-EIL # 1     Page 24 of 26



                                 ATTACHMENT A

                               Property to Be Searched

       This warrant applies to information associated with the Facebook User ID

100003008396377 (Philly Mills) that is stored at premises owned, maintained,

controlled, or operated by Facebook, Inc., a company headquartered in Menlo Park,

California.
         2:20-mj-07061-EIL # 1       Page 25 of 26



                                    ATTACHMENT B

                              Particular Things to be Seized

       To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook, Inc. (“Facebook”), including any messages,

records, files, logs, or information that have been deleted but are still available to

Facebook, or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f),

Facebook is required to disclose the following information to the government for each

user ID listed in Attachment A:

       (a)   All contact and personal identifying information, including full name,
              user identification number, birth date, gender, contact e-mail addresses,
              Facebook passwords, Facebook security questions and answers, physical
              address (including city, state, and zip code), telephone numbers, screen
              names, websites, and other personal identifiers;

       (b)   All activity logs for the account and all other documents showing the
              user’s posts and other Facebook activities;

       (c)   All photos and videos uploaded by that user ID and all photos and videos
              uploaded by any user that have that user tagged in them;

       (d)   All profile information; News Feed information; status updates; links to
              videos, photographs, articles, and other items; Notes; Wall postings;
              friend lists, including the friends’ Facebook user identification numbers;
              groups and networks of which the user is a member, including the
              groups’ Facebook group identification numbers; future and past event
              postings; rejected “Friend” requests; comments; gifts; pokes; tags; and
              information about the user’s access and use of Facebook applications;

       (e)   All other records of communications and messages made or received by
              the user, including all private messages, chat history, video calling history,
              and pending “Friend” requests;

       (f)   All “check ins” and other location information;
      2:20-mj-07061-EIL # 1      Page 26 of 26



    (g)   All IP logs, including all records of the IP addresses that logged into the
           account;

    (h)   All records of the account’s usage of the “Like” feature, including all
           Facebook posts and all non-Facebook webpages and content that the user
           has “liked”;

    (i)   All information about the Facebook pages that the account is or was a
           “fan” of;

    (j)   All past and present lists of friends created by the account;

    (k)   All records of Facebook searches performed by the account;

    (l)   All information about the user’s access and use of Facebook Marketplace;

    (m)   The types of service utilized by the user;

    (n)   The length of service (including start date) and the means and source of
           any payments associated with the service (including any credit card or
           bank account number);

    (o)   All privacy settings and other account settings, including privacy settings
           for individual Facebook posts and activities, and all records showing
           which Facebook users have been blocked by the account;

    (p)   All records pertaining to communications between Facebook and any
           person regarding the user or the user’s Facebook account, including
           contacts with support services and records of actions taken.




                                          

